Citation Nr: 0640011	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-00 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral foot 
disability, claimed as fungus of the feet and toenails.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from June 1953 until May 1955.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  The 
veteran is claiming entitlement to service connection for a 
bilateral foot disability.  He claims that he developed 
frostbite of his feet and was consequently hospitalized for 
4 to 6 weeks while on guard duty in Korea between November 
1953 and February 1954.  The Board notes that the veteran's 
DD Form 214 indicates approximately 1 year and 4 months of 
foreign service, but it does not list the specific dates or 
locations.  Nevertheless, with resolution of doubt in the 
veteran's favor, the Board finds that the incurrence of 
frostbite of the feet in service is consistent with the 
circumstances of the veteran's service.  38 U.S.C.A. 
§ 1154(a) (West 2002).  The Board further notes that 
correspondence of record from the National Personnel Records 
Center indicate that the veteran's service medical records 
are not available, and are presumed to have been destroyed 
in a fire at that facility.  Under these circumstances, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991) (finding that the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).  
As such, a VA opinion as to whether any current foot 
disability is consistent with, or etiologically related to, 
frostbite in service between November 1953 and February 
1954, would be useful in adjudicating the appeal.

Additionally, during testimony provided at the March 2006 
videoconference hearing, the veteran reported that he had 
had a physical examination upon beginning a job with General 
Motors in 1963, approximately eight years after service.  
The Board finds that a reasonable attempt should be made to 
secure such record(s) because such could provide evidence as 
to the condition of the veteran's feet more contemporaneous 
to service than current evidence of record, or it could lead 
to additional evidence more contemporaneous to service.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Contact the veteran and request him 
to identify the complete address and the 
approximate date(s) of his physical 
examination upon starting work at General 
Motors, on a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information.  Inform the veteran to 
complete additional VA Forms 21-4142 for 
any other medical care providers or 
employers who may possess additional 
records referable to treatment regarding 
his bilateral foot disability.  

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.   

The veteran should also be provided, and 
requested to complete, a NA Form 13075, 
Questionnaire About Military Service.  
The veteran should further be advised to 
send any evidence in his possession 
pertinent to his claim to the VA.  
   
2.  After associating any new evidence 
with the claims folder, schedule the 
veteran for a VA examination, with the 
appropriate specialist, to determine the 
nature and etiology of current bilateral 
foot disability.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination and the examiner should 
review the record.  The examiner should 
note and comment on the veteran's claim 
that the frostbite he sustained during 
his foreign service could have developed 
or could be related to his current 
bilateral foot disability.  Specifically, 
the examiner is requested to opine 
whether it is at least as likely as not 
(50 percent or greater) that any current 
bilateral foot disability is consistent 
with, and/or etiologically related to, 
frostbite in service between November 
1953 and February 1954. 
  
All necessary tests and studies should be 
accomplished and all complaints and 
clinical manifestations should be 
reported in detail.  Further, all 
opinions should be accompanied by a 
thorough rationale.  

3.  Upon completion of the above, 
readjudicate the issue of entitlement to 
service connection for bilateral foot 
disability and consider all evidence, 
including all evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


